Exhibit 10.2

Expense Support and Restricted Stock Agreement

This Expense Support and Restricted Stock Agreement (this “Agreement”), is made
effective as of April 1, 2013 (the “Commencement Date”) by and among CNL
Healthcare Properties, Inc. (the “Company”) and CNL Healthcare Corp. (the
“Advisor”).

WHEREAS, the Company maintains on file with the U. S. Securities and Exchange
Commission an effective registration statement on S-11 (File No. 333-168129),
and amendments thereto, covering the continuous offering and sale of the
Company’s common stock pursuant to the Securities Act of 1933, as amended (the
“Registration Statement”); and

WHEREAS, the Company and the Advisor have entered into an Advisory Agreement
dated as of June 8, 2011, as amended by a First Amendment to Advisory Agreement
dated as of October 5, 2011, as further amended by a Second Amendment to
Advisory Agreement dated as of March 20, 2013 (collectively, the “Advisory
Agreement”); and

WHEREAS, the Company is a REIT and, similar to other REITs, monitors its
modified funds from operations, and has incurred, and continues to incur a
certain level of operating expenses; and

WHEREAS, the Company and the Advisor have determined that it is appropriate and
in the best interests of the Company to reduce its operating expenses relative
to its invested assets.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

Note: Capitalized terms not otherwise defined herein have the meaning ascribed
to them in the Advisory Agreement.

 

1) Expense Support. Beginning on the Commencement Date and continuing until
terminated as provided herein, the Advisor shall provide expense support to the
Company through forgoing the payment of fees in cash and acceptance of
restricted stock for services as provided herein, in an amount equal to the
positive excess, if any, of (a) aggregate stockholder cash distributions
declared for the applicable quarter, over (b) the Company’s aggregate modified
funds from operations, as defined below, for the same period (the “Expense
Support Amount”). The Expense Support Amount shall be determined for each
calendar quarter of the Company, on a non-cumulative basis, with each such
quarter-end date, a “Determination Date”. The Expense Support Amount will be
credited by the Advisor to the Company in satisfaction of Asset Management Fees
and other fees and expenses owed to the Advisor under the Advisory Agreement, at
the Advisor’s discretion. For purposes of this Agreement, modified funds from
operations (“MFFO”) shall have the same meaning as such term is defined in the
Company’s Form 10Q and Form 10K as filed pursuant to the Securities Exchange Act
of 1934, as amended.

 

2)

Grant of Restricted Stock. In exchange for services rendered under the Advisory
Agreement and in consideration of the expense support provided by the Advisor as
set forth in Section 1, the Company shall issue to the Advisor, within
forty-five (45) days following each Determination Date, a number of shares of
Common Stock (the “Restricted Stock”) equal to



--------------------------------------------------------------------------------

  the quotient of the Expense Support Amount for the preceding quarter divided
by the then-current public offering price per share of Common Stock, on the
terms and conditions and subject to the restrictions set forth in this
Agreement.

 

3) Restricted Period; Vesting. Except as otherwise provided herein, the
Restricted Stock will vest immediately prior to or upon the occurrence of a
Liquidity Event in which the Company’s stockholders will receive (i) total
Distributions in an amount equal to 100% of Invested Capital, and (ii) an amount
sufficient to pay the Stockholders a Priority Return (the “Vesting Threshold”).
The period between the Commencement Date and the date of the Liquidity Event is
referred to as the “Restricted Period”. Prior to the occurrence of the Liquidity
Event, the Board shall determine whether the Vesting Threshold is anticipated to
be met and whether the Restricted Stock will be forfeited or will vest, and upon
such determination the Restricted Stock will immediately and permanently vest,
or be immediately and permanently forfeited. In all cases the Restricted Stock
will either vest or be forfeited prior to the declaration of a Distribution
related to the Liquidity Event. If the Restricted Stock does not vest after the
Restricted Period, the Restricted Stock shall be immediately and permanently
forfeited.

 

4) Termination of Advisory Agreement: In the event the Advisory Agreement is
terminated without Cause by the Company, during the Restricted Period, the
Restricted Stock will vest upon termination (the “Termination Date”) if the
Board of Director’s most recent estimated net asset value (“NAV”) per share of
Common Stock plus total Distributions received by Stockholders prior to the
Termination Date is equal to or greater than the Vesting Threshold as calculated
through the Termination Date. If the Board of Directors has not conducted an
evaluation of the Company’s NAV per share of Common Stock as of the Termination
Date, or if the Vesting Threshold is not met as aforesaid, the Restricted Stock
shall be immediately and permanently forfeited. If the Restricted Stock does not
vest at the Termination Date pursuant to this section 4, the Restricted Stock
shall be immediately and permanently forfeited. If the Company terminates the
Advisory Agreement for Cause during the Restricted Period, the Restricted Stock
shall be immediately and permanently forfeited. If the Advisor terminates the
Advisory Agreement during the Restricted Period, the Restricted Stock shall be
immediately and permanently forfeited.

 

5) Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Advisor. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Advisor and all of the Advisor’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.



--------------------------------------------------------------------------------

6) Rights as Stockholder; Dividends.

 

  a) The Advisor shall be the record owner of the Restricted Stock until the
shares of Common Stock are sold or otherwise disposed of, and shall be entitled
to all of the rights of a stockholder of the Company including, without
limitation, the right to vote such shares (to the extent permitted by the
Articles) and receive all dividends and other distributions paid with respect to
such shares. All dividends or other distributions actually paid to the Advisor
in connection with the Restricted Stock shall vest immediately and will not be
subject to forfeiture.

 

  b) The Company may issue stock certificates or evidence the Advisor’s interest
by using a restricted book entry account with the Company’s transfer agent.
Physical possession or custody of any stock certificates that are issued shall
be retained by the Company until such time as the Restricted Stock represented
by such stock certificates vests.

 

  c) If the Restricted Stock is forfeited in accordance with Sections 3, 4 or 5
of this Agreement, the Advisor shall, on the date of such forfeiture, no longer
have any rights as a stockholder with respect to the Restricted Stock and shall
no longer be entitled to vote or receive dividends or other distributions on
such shares.

 

7) REIT Status. The parties acknowledge and agree not to take any action that
would impact the Company’s ability to qualify as a REIT, and further agree to
amend this agreement if necessary to allow the Company to continue to qualify as
a REIT.

 

8) Term and Termination of Agreement. This Agreement shall remain in effect
until December 31, 2013, unless otherwise terminated pursuant to this Section 8.
This Agreement may be terminated by either party upon thirty (30) days prior
written notice to the other party. This Agreement shall automatically terminate
in the event of (a) the termination by the Company of the Advisory Agreement or
(b) the dissolution or liquidation of the Company.

 

9) Headings. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

10) Interpretation. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida (without reference to its
conflicts of laws provisions).

 

11) Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

 

12) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.



--------------------------------------------------------------------------------

13) Amendments and Counterparts. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.

 

CNL HEALTHCARE PROPERTIES, INC. By:  

/s/ Stephen H. Mauldin

Name:   Stephen H. Mauldin Title:   Chief Executive Officer CNL HEALTHCARE CORP.
By:  

/s/ Robert A. Bourne

Name:   Robert A. Bourne Title:   Vice Chairman